EXHIBIT 10.1
Letter of Intent February 3rd, 2008(sic)
(Handwritten: Subject to all applicable contracts. Subject to approval by both
companies’ Board of Directors)
Organic Business Alliances LLC agrees to invest $7 million in Bioheart, Inc.
over time with certain conditions met.
At closing approximately 1,968,504 BHRT shares at $0.762 = $1.5 million to
complete our register PIPE Financing following all terms already established for
this financing whereby Bioheart, Inc. has already collected $2.2 million of
funding. Actual will be 10% discount to 5 day weighted average trading price of
common stock the NASDAQ capital market during the 5 day trading period
immediately preceding the date Organic Business Alliances LLC executes and
delivers to Bioheart the subscription agreement (attached Exhibit A). PIPE terms
include 30% warrants with strike price 120% trading price.
$1 million at market price upon Bioheart’s first major delivery (10+) of heart
failure monitors to a key account(s)
$1 million at market price on Bioheart, Inc. receiving signed contracts for
heart failure monitoring services exceeding $5 million
$1 million at market price upon Bioheart making first major delivery (10+) of
Bioheart TGI-1200 disposables
$1 million at market price upon first major (10+) delivery of Bioheart-Monebo
Cardiobelts™ to key account(s).
$1 million at market price upon reaching $10 million in signed contracts for
heart failure monitoring services.
$500,000 at market price upon receiving FDA approval to initiate MyoCell SDF-1
clinical trials in the USA.
Bioheart agrees to purchase $3.04 million of value for every $7 million of
investment commitment received from Organic Business Alliances LLC up to
$28 million and $12.16 million maximum of key man insurance for our top 8
executives and board members with Bioheart, Inc. as the beneficiary. This key
man insurance would include Dr. William P. Murphy the elder statesman of our
board of directors.
Organic Business Alliances acknowledges that Bioheart has announced in public
filings it is in default on $180,000 owed to BlueCrest and that BlueCrest as the
legal right to accelerate the balance of their loan with Bioheart and has
communicated their intention to do so now. There is also acknowledgement that

 



--------------------------------------------------------------------------------



 



Bioheart has recently collected $100,000 from Myers & Associates as bridge loan
convertible to equity at special discounted terms (approximately 22% discount to
5 day weighted average price and 100% warrants at $0 strike price) and intends
to collect another $100,000 today under these same terms.
Organic Business Alliances LLC grants permission to Bioheart to announce the
signing of this letter of intent and its contents in its scheduled conference
call today and for any other purposes it deems appropriate.

     
/s/ Howard J. Leonhardt
   
 
   
Howard J. Leonhardt
   
Chairman of The Board,
   
Chief Executive Officer and Chief Technology Officer
   
Bioheart, Inc.
   
 
   
/s/ Frederick Sternau
   
 
   
Frederick Sternau
   
Chairman & CEO
   
Organic Business Alliances LLC
   
Letter of Intent February 3rd, 2008(sic)
   

 